                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASTRO M. SANTOS,                         :
     Plaintiff,                           :
                                          :
       v.                                 :       CIVIL ACTION NO. 19-CV-0744
                                          :
COMMISSARY STAFF,                         :
    Defendant.                            :

                                    MEMORANDUM

PAPPERT, J.                                                           MARCH 29, 2019

       Pro se Plaintiff Castro M. Santos, a State inmate currently incarcerated at SCI

Phoenix, filed this civil action pursuant to 42 U.S.C. § 1983 against “Commissary Staff”

on February 21, 2019. (ECF No. 1.) The Court previously granted leave to proceed in

forma pauperis and dismissed his Complaint with leave to amend. (ECF No. 8.) Santos

has filed an Amended Complaint (ECF No. 9) which the Court now dismisses with

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii).

                                              I

       Santos alleged in the original Complaint that on December 31, 2018, he took a

laxative pill and subsequently was taken to the medical department at SCI Phoenix “for

serious stomach pains.” (Compl. at 7.)1 He stated that he had ordered the laxatives

from the prison commissary and that they were expired when he received them. (Id. at

3.) Santos “was treated and was prescribed medication.” (Id.) Based on these

allegations, Santos claimed that his rights under the Eighth Amendment were violated.




1The Court uses the pagination assigned to the Complaint by the CM/ECF docketing
system.
(Id. at 5.) He sought a mere $500,000.00 in compensatory and $500,000.00 more in

punitive damages. (Id. at 7.) The original Complaint was dismissed without prejudice

because, inter alia, Santos named the entire Commissary Staff at the institution rather

than identifying specific individuals who were personally involved in a violation of his

rights, and Santos’s allegations regarding the sale of expired laxatives were not

sufficiently serious to give rise to a violation of the Eighth Amendment. (ECF No. 7.)

His amended pleading essentially repeats the same allegations but attempts to identify

a specific defendant. (ECF No. 9.)

                                              II

       Because the Court has granted Santos leave to proceed in forma pauperis, 28

U.S.C. § 1915(e)(2)(B)(i) requires the Court to dismiss the Complaint if it is frivolous. A

complaint is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d

Cir. 1995). Also, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to dismiss the

Complaint if it fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss

under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999), which requires the Court to determine whether the complaint

contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Santos is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
                                             III

       As the Court stated in the prior Memorandum, Santos’s allegations regarding

the sale of expired laxatives are not sufficiently serious to give rise to a violation of the

Eighth Amendment. See Mitchell v. Sepowski, No. 1:13-cv-05159 (ALC), 2014 WL

4792101, at *4 (S.D.N.Y. Sept. 25, 2014) (concluding same regarding allegations that

commissary had sold expired toothpaste for four (4) weeks). Moreover, nothing in the

original Complaint suggested that the unnamed staff member who sold Santos the

expired laxatives had a sufficiently culpable state of mind to suggest that he or she

acted with deliberate indifference to Santos’s health.

       Nothing in Santos’s Amended Complaint cures these defects.2 While he

attempts to identify a specific unnamed employee — a “female defendant who works at

Phoenix Prison Commissary Dept.” (see AC at ¶ I.B.) — he alleges only that “even if

defendant did not attempt to cause harm or was unconscious to the expiration laxative

pills — she is still responsible for any damage or pain that caused plaintiff to land in

the Medical dept.” He also asserts that the Defendant should be “accountable for

her/His poor supervision in her/his duty.” (ECF No. 9 at 3.) These allegations are

insufficient to allege deliberate indifference to a serious medical need. See Estelle v.

Gamble, 429 U.S. 97, 104 (1976); Farmer v. Brennan, 511 U.S. 825, 835 (1994); Wilson

v. Seiter, 501 U.S. 294, 298 (1991). Because Santos has failed to allege that this

Defendant acted with a state of mind equivalent to a knowing disregard of a serious




2Indeed, Santos attached a photocopy of one laxative package showing the product had an
expiration date of “12/2018.” (ECF No. 1 at 14.) His allegation that he took the laxative on
December 31, 2018 indicates that the allegation that this product was expired lacks an
arguable basis in fact.
risk of harm, the Amended Complaint is dismissed pursuant to §§ 1915(e)(2)(B)(i) and

(ii) for failure to state a claim and as frivolous. Because Santos has already had one

opportunity to cure the defects noted by the Court, and his new allegations fall far short

of the deliberate indifference standard, the dismissal will be with prejudice since

further amendments would be futile.

                                            IV

      For the foregoing reasons, the Court will dismiss with prejudice Santos’s

Amended Complaint for failure to state a claim and as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and (ii). An appropriate Order follows.

                                         BY THE COURT:



                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.
